Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of application No. DE 102017130435.5, filed on 12/19/2017 was submitted in this case 12/17/2018.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/28/2018 and 7/22/2019 have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 1-5, 7-10, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bruns et al. (U.S. Patent No. 10,426,087) hereinafter Bruns in view of Kelber et al. (U.S. Publication No. 2019/0059222) hereinafter Kelber.

Regarding claim 1, Bruns discloses:
an agricultural work machine configured to perform an agricultural work process with a plurality of working units [see Figure 2 below - depicts an agricultural work machine 102 with a plurality of working units (a thresher 142, a separator 146, a spreader 148, an elevator 150, a clean grain tank 152 a spout 154)],

    PNG
    media_image1.png
    382
    744
    media_image1.png
    Greyscale

Figure 2 of Bruns

 the agricultural work machine comprising: a driver assistance system configured to control the plurality of working units [see Figure 3 below and see Column 4 lines 18-47 - discusses an engine control unit 169 that has a control system 170, the control system 170 can generate signals to change settings (control) of items on the work machine 102 such as sieves, chaffers, concaves, fan/rotor, or other items] to achieve at least one sensor-detectable quality criterion of the agricultural work process [see Figure 3 below and see Column 3 lines 22-53 - discusses different sensors on the work machine 102 for measuring grain characteristics and see Column 4 lines 1-17 - discusses further sensors can be cameras with an image processing system to determine quality characteristics of grain: material other than grain, unthreshed grain, and broken grain and for each generates a signal output of metric or percentage or other measurement] and 

    PNG
    media_image2.png
    473
    712
    media_image2.png
    Greyscale

Figure 3 of Bruns
comprising 
a memory [see Column 8 lines 19-23 - the engine control unit 169 can store data in a memory], 
a computing device [engine control unit 169], 
and a graphical user interface (GUI) [see Figure 3 above – depicts a GUI 174], 
see Column 8 lines 19-23 - discusses that the engine control unit 169 can store data that was used to generate a performance graph on the user interface display 174 (quality characteristics of grain)], 
the computing device configured to process the data stored in the memory [see Column 4 lines 17-24 - discusses that the engine control unit 169 can retrieve data from the memory];
wherein the driver assistance system is configured to specify adjustable parameters to control the plurality of working units in order to satisfy a plurality of quality criteria of the agricultural work process [see Figure 8 below and see Column 7 lines 38-67 - discusses that if one of the performance metrics (see Column 5 lines 6-9 - can include quality metrics) deviates from outside the performance window (a threshold set by user – the dotted lines) then the control system 170 may provide control signals to change settings of the working units of the work machine or manually suggest settings].

    PNG
    media_image3.png
    437
    743
    media_image3.png
    Greyscale

Figure 8 of Bruns 

Bruns fails to disclose wherein the driver assistance system is configured to receive, via the GUI, an entry from an operator indicative of a respective degree of fulfillment of at least one quality criterion selected from the plurality of quality criteria, the entry indicative of a change to the respective degree of fulfillment of the at least one quality criterion, wherein, responsive to receiving the entry, the driver assistance system is configured to determine an expected effect on a degree of fulfillment of one or more remaining quality criteria selected from the plurality of quality criteria, and wherein the driver assistance system is configured to visually highlight, using the GUI, the expected effect on the degree of fulfillment of the one or more remaining quality criteria.
Kelber discloses wherein the driver assistance system is configured to receive, via the GUI, an entry from an operator indicative of a respective degree of fulfillment of at least one quality criterion selected from the plurality of quality criteria, the entry indicative of a change to the respective degree of fulfillment of the at least one quality criterion [see Figures 3-4 below - depicts a user changing a degree of a quality criterion by sliding a control point 214 along the outside of a circle on a user interface], 

    PNG
    media_image4.png
    27
    330
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    272
    220
    media_image5.png
    Greyscale

Figure 3 of Kelber	                 Figure 4 of Kelber

see Figure 4 below - changing one quality criterion has an effect on the degree other quality criterion], and

    PNG
    media_image5.png
    272
    220
    media_image5.png
    Greyscale

Figure 4 of Kelber

wherein the driver assistance system is configured to visually highlight, using the GUI, the expected effect on the degree of fulfillment of the one or more remaining quality criteria [see Figure 4 below - the degree of change of the other remaining quality criteria is highlighted (by the area of circular segment increasing/decreasing and/or pattern associated with the criteria) as the user moves the control point 214].

    PNG
    media_image5.png
    272
    220
    media_image5.png
    Greyscale

Figure 4 of Kelber

Kelber suggests that by being able to emphasis criteria the expense of other criteria can be determined [see Paragraph 0041].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the driving assistance apparatus as taught by Bruns with the graphical user interface as taught by Kelber in order to emphasis criteria and determine the expense of other criteria based on the emphasized criteria [Kelber, see Paragraph 0041].

Regarding claim 2, Kelber and Bruns disclose the invention with respect to claim 1. Kelber further discloses wherein the driver assistance system is configured to output, via the GUI, the expected effect on the degree of fulfillment of the one or more remaining quality criteria using at least one virtual operating element [see Figure 4 below - the degree of change is output on a graphical user interface using circular segments of a circle (each circular segment section is a quality criterion) and a control point 214, 218 to change the area for each circular segment, this shows the effect in the other quality criterion when moving a control point (virtual operating element) in a direction around the circle].

    PNG
    media_image5.png
    272
    220
    media_image5.png
    Greyscale

Figure 4 of Kelber

Kelber suggests that by being able to emphasis criteria the expense of other criteria can be determined [see Paragraph 0041].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the driving assistance apparatus as taught by Bruns with the graphical user interface using virtual operating elements as taught by Kelber in order to emphasis criteria and determine the expense of other criteria based of the emphasized criteria [Kelber, see Paragraph 0041].

Regarding claim 3, Kelber and Bruns disclose the invention with respect to claim 1. Kelber further discloses wherein the driver assistance system is configured to input, via the GUI and from the operator, a first change to the degree of fulfillment of a first quality criterion and a second change to the degree of fulfillment of a second quality criterion, the first change being input prior in time to the second change, the first quality criterion and the second quality criterion being selected from the plurality of quality criteria; and wherein the driver assistance system is configured to prioritize the second change to the degree of fulfillment of the second quality see Figures 13-14 below - the user wants less emphasis for grain loss, so the user reduces the area of the grain loss (top left symbol) circular segment by moving the middle control point 462 directly towards control point 452 on the left, this is the first change. The user then moves control point 458 downward for more emphasis on grain quality (top right symbol), this is the second change and creates a larger circular segment and see Paragraph 0044 -  discusses that the larger the section, the more emphasis and the smaller the section, the less emphasis. Therefore, grain quality (second change) has priority over grain loss (first change)].

    PNG
    media_image6.png
    239
    297
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    261
    299
    media_image7.png
    Greyscale

Figure 13 of Kelber			      Figure 14 of Kelber

Kelber suggests that by being able to emphasis criteria the expense of other criteria can be determined [see Paragraph 0041].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the driving assistance apparatus as taught by Bruns with the graphical user interface as taught by Kelber in order to emphasis criteria and determine the expense of other criteria based of the emphasized criteria [Kelber, see Paragraph 0041].
	
Kelber and Bruns disclose the invention with respect to claim 1. Kelber further discloses wherein the driver assistance system is configured to input, via the GUI and from the operator, a first change to the degree of fulfillment of a first quality criterion and a second change to the degree of fulfillment of a second quality criterion, the first change being input prior in time to the second change, the first quality criterion and the second quality criterion being selected from the plurality of quality criteria; and wherein the driver assistance system is configured to consider the second change to the degree of fulfillment of the second quality criterion as equivalent to the first change to the degree of fulfillment of the first quality criterion [see Figure 11 below - the user wants the same emphasis on grain loss (top left symbol) as grain quality (top right symbol) so the user moves control point 404 up, the first change. The user then moves 408 up, the second change, the same distance as 404. This creates an equivalent emphasis for both criteria].

    PNG
    media_image8.png
    273
    250
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    273
    250
    media_image9.png
    Greyscale

Figure 11 of Bruns 			Figure 11 of Bruns

Kelber suggests that by being able to emphasis criteria the expense of other criteria can be determined [see Paragraph 0041].
Bruns with the graphical user interface as taught by Kelber in order to emphasis criteria and determine the expense of other criteria based of the emphasized criteria [Kelber, see Paragraph 0041].

Regarding claim 5, Kelber and Bruns disclose the invention with respect to claim 1. Kelber further discloses wherein the driver assistance system is configured to determine the expected effect on the degree of fulfillment of the one or more remaining quality criteria selected from the plurality of quality criteria independently of implementing the change for the respective degree of fulfillment of the at least one quality criterion [see Figures 3-4 below - depicts a user changing the area of two grain criteria 234 and 238, this reduces the degree of emphasis on one of the grain criteria 238 and is the expected effect of that criteria, and warns the operator of the less emphasized criteria as the user changes grain parameters].

    PNG
    media_image4.png
    27
    330
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    272
    220
    media_image5.png
    Greyscale

Figure 3 of Kelber	                 Figure 4 of Kelber

Kelber suggests that by being able to emphasis criteria the expense of other criteria can be determined [see Paragraph 0041].
Bruns with the graphical user interface as taught by Kelber in order to emphasis criteria and determine the expense of other criteria based of the emphasized criteria [Kelber, see Paragraph 0041].

	Regarding claim 7, Kelber and Bruns disclose the invention with respect to claim 1. Kelber further discloses wherein the driver assistance system is configured to visually highlight, using the GUI, the expected effect on the degree of fulfillment of the one or more remaining quality criteria using at least one of a virtual slider or dial [see Figures 3-4 below - depicts moving a control point 214 along the outside of a circle 212 on a GUI (virtual slider), moving the control point 214 shows the expected effect on degree of fulfillment (pattern associated with the criteria 228) for the remaining criteria 234 when focusing on reducing emphasis on criteria 238].

    PNG
    media_image4.png
    27
    330
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    272
    220
    media_image5.png
    Greyscale

Figure 3 of Kelber	                 Figure 4 of Kelber

Kelber suggests that by being able to emphasis criteria the expense of other criteria can be determined [see Paragraph 0041].
Bruns with the graphical user interface as taught by Kelber in order to emphasis criteria and determine the expense of other criteria based of the emphasized criteria [Kelber, see Paragraph 0041].

Regarding claim 8, Kelber and Bruns disclose the invention with respect to claim 1. Kelber further discloses wherein the entry indicative of the change to the respective degree of fulfillment of the at least one quality criterion comprises an actuation of a virtual control element, the actuation indicative of a direction of adjustment of the virtual control element; and wherein the driver assistance system is configured to visually highlight the expected effect on the degree of fulfillment of the one or more remaining quality criteria opposite to the direction of the adjustment of the virtual control element [see Figures 3-4 below - depicts actuating of the control point 214 to move it along circle 212 (in either direction), moving the control point 214 shows the expected change for the remaining criteria 234, 236, and moving the control point 214 clockwise causes the criteria 234 to be visually highlighted (pattern) in the opposite direction due to the area increasing/pattern of the circular segment 228].

    PNG
    media_image4.png
    27
    330
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    272
    220
    media_image5.png
    Greyscale

Figure 3 of Kelber	                 Figure 4 of Kelber

Kelber suggests that by being able to emphasis criteria the expense of other criteria can be determined [see Paragraph 0041].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the driving assistance apparatus as taught by Bruns with the graphical user interface as taught by Kelber in order to emphasis criteria and determine the expense of other criteria based of the emphasized criteria [Kelber, see Paragraph 0041].

Regarding claim 9, Kelber and Bruns disclose the invention with respect to claim 8 and claim 1. Kelber further discloses wherein the one or more remaining quality criteria comprises a degraded quality criterion; wherein the degraded quality criterion has associated therewith a degraded quality criterion virtual control element; and wherein the expectable effect on the degree of change of the degraded quality criterion is visualized by a representation associated with the degraded quality criterion virtual control element [see Figures 3-4 below - less emphasis is placed on criteria 236 due to the circular segment 228 of criteria 234 increasing, the less emphasized criteria has a control point 216/218 associated with it, and criteria 236 circular segment 230 is visually highlighted (pattern size)].

    PNG
    media_image4.png
    27
    330
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    272
    220
    media_image5.png
    Greyscale

Figure 3 of Kelber	                 Figure 4 of Kelber

Kelber suggests that by being able to emphasis criteria the expense of other criteria can be determined [see Paragraph 0041].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the driving assistance apparatus as taught by Bruns with the graphical user interface as taught by Kelber in order to emphasis criteria and determine the expense of other criteria based of the emphasized criteria [Kelber, see Paragraph 0041].

Regarding claim 10, Kelber and Bruns disclose the invention with respect to claim 9, claim 8, and claim 1. Kelber further discloses wherein the representation associated with the degraded quality criterion virtual control element comprises a column or a circular segment that is represented in the GUI under the degraded quality criterion virtual control element [see Figures 3-4 below – user interface uses circle segments 228, 232, 230 to represent criteria 234, 238, 236, the virtual control element is control points 214, 216, 218 movable along the circle, and the circular segment of the less emphasized criterion 238 is circular segment 232 using control point 214, and less emphasized circular segment 232 is under control point 214].

    PNG
    media_image4.png
    27
    330
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    272
    220
    media_image5.png
    Greyscale

Figure 3 of Kelber	                 Figure 4 of Kelber

Kelber suggests that by being able to emphasis criteria the expense of other criteria can be determined [see Paragraph 0041].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the driving assistance apparatus as taught by Bruns with the graphical user interface as taught by Kelber in order to emphasis criteria and determine the expense of other criteria based of the emphasized criteria [Kelber, see Paragraph 0041].

Regarding claim 13, Kelber and Bruns disclose the invention with respect to claim 1. Bruns further disclose wherein the agricultural work machine is configured as a combine [Bruns, see Figure 2].

    PNG
    media_image1.png
    382
    744
    media_image1.png
    Greyscale

Figure 2 of Bruns

Kelber suggests that by being able to emphasis criteria, the expense of other criteria can be determined [see Paragraph 0041].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the driving assistance apparatus as taught by Bruns with the Kelber in order to emphasis criteria and determine the expense of other criteria based of the emphasized criteria [Kelber, see Paragraph 0041].

	Regarding claim 14, Bruns discloses a method for operating an agricultural work machine configured to perform an agricultural work process with a plurality of working units see Figure 2 below - depicts an agricultural work machine 102 with a plurality of working units (a thresher 142, a separator 146, a spreader 148, an elevator 150, a clean grain tank 152 a spout 154), the agricultural work machine including a driver assistance system for controlling the plurality of working units [see Figure 3 below and see Column 4 lines 18-47 - discusses an engine control unit 169 that has a control system 170, the control system 170 can generate signals to change settings (control) of items on the work machine 102 such as sieves, chaffers, concaves, fan/rotor, or other items] in order to achieve at least one sensor-detectable quality criterion of the agricultural work process [see Column 3 lines 22-53 - discusses different sensors on the work machine 102 for measuring grain characteristics and see Column 4 lines 1-17 - discusses further sensors can be cameras with an image processing system to determine quality characteristics of grain: material other than grain, unthreshed grain, and broken grain and for each generates a signal output of metric or percentage or other measurement], the method comprising: 
setting, by the driver assistance system, parameters, the parameters used by the driver assistance system to control the plurality of working units in order to satisfy at least one quality criterion of the agricultural work process, the at least one quality criterion selected from a plurality of quality criteria[see Figure 8 below and see Column 7 lines 38-67 - discusses that if one of the performance metrics (see Column 5 lines 6-9 - can include quality metrics) deviates from outside the performance window (a threshold set by user – the dotted lines) then the control system 170 may provide control signals to change settings of the working units of the work machine or manually suggest settings].

    PNG
    media_image3.png
    437
    743
    media_image3.png
    Greyscale

Figure 8 of Bruns

However, Bruns fails to disclose receiving, via a graphical user interface (GUI) of the driver assistance system, an entry from an operator indicative of a respective degree of fulfillment of the at least one quality criterion selected from the plurality of quality criteria, the entry indicative of a change to the respective degree of fulfillment of the at least one quality criterion; responsive to receiving the entry, determining, by the driver assistance system, an expected effect on a degree of fulfillment of one or more remaining quality criteria selected from the plurality of quality criteria; and visually highlighting, using the GUI, the expected effect on the degree of fulfillment of the one or more remaining quality criteria.
Kelber discloses: 
receiving, via a graphical user interface (GUI) of the driver assistance system, an entry from an operator indicative of a respective degree of fulfillment of the at least one quality criterion selected from the plurality of quality criteria, the entry indicative of a change to the respective degree of fulfillment of the at least one quality criterion [see Figures 3-4 below - depicts a user changing a degree of a quality criterion by sliding a control point 214 along the outside of a circle on a user interface];

    PNG
    media_image4.png
    27
    330
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    272
    220
    media_image5.png
    Greyscale

Figure 3 of Kelber	                 Figure 4 of Kelber

responsive to receiving the entry, determining, by the driver assistance system, an expected effect on a degree of fulfillment of one or more remaining quality criteria selected from the plurality of quality criteria[see Figure 4 below - changing one quality criterion has an effect on the degree other quality criterion]; and

    PNG
    media_image5.png
    272
    220
    media_image5.png
    Greyscale

Figure 4 of Kelber

see Figure 4 below - the degree of change of the other remaining quality criteria is highlighted (by the area of circular segment increasing/decreasing and/or pattern associated with the criteria) as the user moves the control point 214].

    PNG
    media_image5.png
    272
    220
    media_image5.png
    Greyscale

Figure 4 of Kelber

Kelber suggests that by being able to emphasis criteria the expense of other criteria can be determined [see Paragraph 0041].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the driving assistance apparatus as taught by Bruns with the graphical user interface as taught by Kelber in order to emphasis criteria and determine the expense of other criteria based of the emphasized criteria [Kelber, see Paragraph 0041].

Regarding claim 15, Kelber and Bruns disclose the invention with respect to claim 14. Kelber further discloses wherein the driver assistance system inputs, via the GUI and from the operator, a first change to the degree of fulfillment of a first quality criterion and a second see Figures 13-14 below - the user wants less emphasis for grain loss, so the user reduces the area of the grain loss (top left symbol) circular segment by moving the middle control point 462 directly towards control point 452 on the left, this is the first change. The user then moves control point 458 downward for more emphasis on grain quality (top right symbol), this is the second change and creates a larger circular segment and see Paragraph 0044 -  discusses that the larger the section, the more emphasis and the smaller the section, the less emphasis. Therefore, grain quality (second change) has priority over grain loss (first change)].

    PNG
    media_image6.png
    239
    297
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    261
    299
    media_image7.png
    Greyscale

Figure 13 of Kelber			      Figure 14 of Kelber

Kelber suggests that by being able to emphasis criteria the expense of other criteria can be determined [see Paragraph 0041].
Bruns with the graphical user interface as taught by Kelber in order to emphasis criteria and determine the expense of other criteria based of the emphasized criteria [Kelber, see Paragraph 0041].

Regarding claim 16, Kelber and Bruns disclose the invention with respect to claim 14. Kelber further discloses wherein the driver assistance system inputs, via the GUI and from the operator, a first change to the degree of fulfillment of a first quality criterion and a second change to the degree of fulfillment of a second quality criterion, the first change being input prior in time to the second change, the first quality criterion and the second quality criterion being selected from the plurality of quality criteria; and wherein the driver assistance system considers the second change to the degree of fulfillment of the second quality criterion as equivalent to the first change to the degree of fulfillment of the first quality criterion [see Figure 11 below - the user wants the same emphasis on grain loss (top left symbol) as grain quality (top right symbol) so the user moves control point 404 up, the first change. The user then moves 408 up, the second change, the same distance as 404. This creates an equivalent emphasis for both criteria].

    PNG
    media_image8.png
    273
    250
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    273
    250
    media_image9.png
    Greyscale

Bruns 			Figure 11 of Bruns

Kelber suggests that by being able to emphasis criteria the expense of other criteria can be determined [see Paragraph 0041].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the driving assistance apparatus as taught by Bruns with the graphical user interface as taught by Kelber in order to emphasis criteria and determine the expense of other criteria based of the emphasized criteria [Kelber, see Paragraph 0041].

Regarding claim 18, Kelber and Bruns disclose the invention with respect to claim 14. Kelber further discloses wherein the entry indicative of the change to the respective degree of fulfillment of the at least one quality criterion comprises an actuation of a virtual control element, the actuation indicative of a direction of adjustment of the virtual control element; and wherein the driver assistance system visually highlights the expected effect on the degree of fulfillment of the one or more remaining quality criteria opposite to the direction of the adjustment of the virtual control element [see Figures 3-4 below - depicts actuating of the control point 214 to move it along circle 212 (in either direction), moving the control point 214 shows the expected change for the remaining criteria 234, 236, and moving the control point 214 clockwise causes the criteria 234 to be visually highlighted (pattern) in the opposite direction due to the area increasing/pattern of the circular segment 228].


    PNG
    media_image4.png
    27
    330
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    272
    220
    media_image5.png
    Greyscale

Figure 3 of Kelber	                 Figure 4 of Kelber

Kelber suggests that by being able to emphasis criteria the expense of other criteria can be determined [see Paragraph 0041].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the driving assistance apparatus as taught by Bruns with the graphical user interface as taught by Kelber in order to emphasis criteria and determine the expense of other criteria based of the emphasized criteria [Kelber, see Paragraph 0041].

Regarding claim 19, Kelber and Bruns disclose the invention with respect to claim 18 and claim 14. Kelber further discloses wherein the one or more remaining quality criteria comprises a degraded quality criterion; wherein the degraded quality criterion has associated therewith a degraded quality criterion virtual control element; and wherein the expectable effect on the degree of change of the degraded quality criterion is visualized by a representation associated with the degraded quality criterion virtual control element [see Figures 3-4 below - less emphasis is placed on criteria 236 due to the circular segment 228 of criteria 234 increasing, the less emphasized criteria has a control point 216/218 associated with it, and criteria 236 circular segment 230 is visually highlighted (pattern size)].

    PNG
    media_image4.png
    27
    330
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    272
    220
    media_image5.png
    Greyscale

Figure 3 of Kelber	                 Figure 4 of Kelber

Kelber suggests that by being able to emphasis criteria the expense of other criteria can be determined [see Paragraph 0041].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the driving assistance apparatus as taught by Bruns with the graphical user interface as taught by Kelber in order to emphasis criteria and determine the expense of other criteria based of the emphasized criteria [Kelber, see Paragraph 0041].

Regarding claim 20, Kelber and Bruns disclose the invention with respect to claim 19, claim 18, and claim 14. Kelber further discloses wherein the representation associated with the degraded quality criterion virtual control element comprises a column or a circular segment that is represented in the GUI under the degraded quality criterion virtual control element [see Figures 3-4 below – user interface uses circle segments 228, 232, 230 to represent criteria 234, 238, 236, the virtual control element is control points 214, 216, 218 movable along the circle, and the circular segment of the less emphasized criterion 238 is circular segment 232 using control point 214, and less emphasized circular segment 232 is under control point 214].

    PNG
    media_image4.png
    27
    330
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    272
    220
    media_image5.png
    Greyscale

Figure 3 of Kelber	                 Figure 4 of Kelber

Kelber suggests that by being able to emphasis criteria the expense of other criteria can be determined [see Paragraph 0041].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the driving assistance apparatus as taught by Bruns with the graphical user interface as taught by Kelber in order to emphasis criteria and determine the expense of other criteria based of the emphasized criteria [Kelber, see Paragraph 0041].

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bruns in view of Kelber further in view of Hindryckx et al.  (U.S. Publication No. 2010/0071329) hereinafter Hindryckx.

Kelber and Bruns disclose the invention with respect to claim 5 and claim 1. Kelber further discloses wherein the driver assistance system is configured to determine the expected effect on the degree of fulfillment of the one or more remaining quality criteria [see Figures 3-4 below - depicts a user changing the area of two grain parameters 234 and 238, this reduces the degree of emphasis on one of the grain parameters 238 and is the expected effect of that criteria, and also warns the operator of the less emphasized criteria as the user changes grain parameters].

    PNG
    media_image4.png
    27
    330
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    272
    220
    media_image5.png
    Greyscale

Figure 3 of Kelber	                 Figure 4 of Kelber

However, Kelber and Bruns fails to disclose wherein the driver assistance system is configured to determine the expected effect on the degree of fulfillment of the remaining quality criteria based on information saved in the driver assistance system.
Hindryckx discloses wherein the driver assistance system is configured to determine the effect on the degree of fulfillment of quality criteria based on information saved in the driver assistance system [see Paragraph 0009-0011 – discusses that when a crop quality parameter exceeds a threshold, the control system can display a recommended adjustment to restore the crop quality parameters to the threshold, the adjustment is done by changing operating parameter settings (working units) to meet the crop quality parameters, determining the recommended adjustment is by deriving data stored (by factory settings or by an experienced operator) in a look up table, so the recommended adjustment that is displayed is based on stored information].
Hindryckx suggests that when an operator inputs instructions on the interface, the recommended adjustment to an operating parameter can be implemented automatically via the look up table, this is to overcome a scenario when there is an inexperienced operator [see Paragraph 0009-0013].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the driving assistance apparatus configured to determine the expected effect on the degree of fulfillment of the one or more remaining quality criteria as taught by Bruns and Kelber with the look-up table as taught by Hindryckx in order to determine the expected effect on the degree of fulfillment when there is an inexperienced operator [Hindryckx, see Paragraph 0010 and 0013].

Regarding claim 17, Kelber and Bruns disclose the invention with respect to claim 14. Kelber further discloses wherein the driver assistance system determines the expected effect on the degree of fulfillment of the one or more remaining quality criteria selected from the plurality of quality criteria independently of implementing the change for the respective degree of fulfillment of the at least one quality criterion [see Figures 3-4 below - depicts a user changing the area of two grain parameters 234 and 238, this reduces the degree of emphasis on one of the grain parameters 238 and is the expected effect of that criteria, and also warns the operator of the less emphasized criteria as the user changes grain parameters].

    PNG
    media_image4.png
    27
    330
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    272
    220
    media_image5.png
    Greyscale

Figure 3 of Kelber	                 Figure 4 of Kelber

However, Kelber and Bruns fails to disclose wherein the driver assistance system determines the expected effect on the degree of fulfillment of the one or more remaining quality criteria based on information saved in the driver assistance system.
Hindryckx discloses wherein the driver assistance system determines the expected effect on the degree of fulfillment of the one or more remaining quality criteria based on information saved in the driver assistance system [see Paragraph 0009-0011 – discusses that when a crop quality parameter exceeds a threshold, the control system can display a recommended adjustment to restore the crop quality parameters, the adjustment is done by changing operating parameter settings (working units) to meet the crop quality parameters, determining the recommended adjustment is by deriving data stored (by factory settings or by an experienced operator) in a look up table, so the recommended adjustment that is displayed is based on stored information].
Hindryckx suggests that when an operator inputs instructions on the interface, the recommended adjustment to an operating parameter can be implemented automatically via the look up table, this is to overcome a scenario when there is an inexperienced operator [see Paragraph 0009-0013].
Bruns and Kelber with the processor comprising a look-up table as taught by Hindryckx in order to determine the expected effect on the degree of fulfillment when there is an inexperienced operator [Hindryckx, see Paragraph 0010 and 0013].

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bruns in view of Kelber further in view of Bischoff et al. (U.S Patent No. 6,726,559) hereinafter Bischoff.

Regarding claim 11, Kelber and Bruns disclose the invention with respect to claim 1. Bruns further discloses wherein the plurality of quality criteria comprises "broken grain portion", "threshing" [see Figure 8 below - depicts quality performance of broken grain, threshing using sensor feedback]. 

    PNG
    media_image3.png
    437
    743
    media_image3.png
    Greyscale

Figure 8 of Bruns 

Kelber discloses "cleanliness", "straw quality" and "throughput" [see Figure 3-4 below - grain cleanness 326 and grain quality 328 and see Figures 13-14 below - middle icon 462 can move and can maximize emphasis in qualities, and minimize emphasis some other qualities directly (throughput)].

    PNG
    media_image4.png
    27
    330
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    272
    220
    media_image5.png
    Greyscale

Figure 3 of Kelber	                 Figure 4 of Kelber



    PNG
    media_image6.png
    239
    297
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    261
    299
    media_image7.png
    Greyscale

Figure 13 of Kelber			      Figure 14 of Kelber


However, Kelber and Bruns fails to disclose wherein the driver assistance system is further configured to generate, via the GUI, the quality criteria of the "broken grain portion", the "threshing", the "cleanliness" and the "straw quality" as each being represented in comparison with a contrary quality criterion of "throughput".
Bischoff discloses an operator interface with generated criteria such as threshing quality, grain damage, cleanliness [see Figure 4 below – depicts the quality criteria].

    PNG
    media_image10.png
    253
    312
    media_image10.png
    Greyscale

Figure 4 of Bischoff

Bischoff suggests that quality parameters of grain are known in the art to influence each other and are often reciprocal, for example when you want to increase threshing then the amount of damaged grain will increase [see Column 1 lines 36-45 and see Column 2 lines 46-55].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the GUIs quality criteria as taught by Kelber to include the broken grain and threshing criteria as taught by Bruns and Bischoff because it is known in the art that quality parameters of grain are known to influence each other [Bischoff, see Column 1 lines 36-45 and see Column 2 lines 46-55].

	Regarding claim 12, Regarding claim 11, Kelber and Bruns disclose the invention with respect to claim 11 and claim 1. Kelber further discloses wherein each of the plurality of quality criteria have a respective virtual control element; and wherein the driver assistance system is configured, upon initialization of the driver assistance system, to configure the respective virtual control element for each of the plurality of quality criteria to a middle position as an initial starting position between the respective contrary quality criteria [see Figure 13 below - each of the criteria have a virtual control point 462, 460, 458, 456, 454, 452, and the start position for each is centered with respect to the inside of the circle 212 and the along the outside of the circle 212, the user then adjusts the virtual control points to emphasize criterion].

    PNG
    media_image6.png
    239
    297
    media_image6.png
    Greyscale

Figure 13 of Kelber

Bischoff suggests that quality parameters of grain are known in the art to influence each other [see Column 1 lines 36-45 and see Column 2 lines 46-55].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the GUIs quality criteria as taught by Kelber to include the broken grain and threshing criteria as taught by Bruns and Bischoff because it is known in the art that Bischoff, see Column 1 lines 36-45 and see Column 2 lines 46-55].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862.  The examiner can normally be reached on Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665